IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-334

                                        No. COA21-534

                                       Filed 17 May 2022

     Wake County, No. 20 CVS 6247

     ANN HERRING FOX, individually and on behalf of the P.G. FOX, JR. REVOCABLE
     TRUST and RUSSELL LEE STEPHENSON, III on behalf of the P.G. FOX, JR.
     REVOCABLE TRUST, Plaintiffs,

                   v.

     SARAH WESLEY FOX and CRAIG B. WHEATON, individually, and in their
     representative capacities as Trustees of the P.G. FOX, JR. REVOCABLE TRUST;
     and SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P.,
     Defendants.


             Appeal by Plaintiffs from orders entered on 23 April 2021 by Judge G. Bryan

     Collins, Jr., in Wake County Superior Court. Heard in the Court of Appeals 22 March

     2022.


             Rossabi Law Partners, by Amiel J. Rossabi and Gavin J. Reardon, for Plaintiff-
             Appellant Ann Herring Fox.

             Penry Riemann PLLC, by J. Anthony Penry, for Defendant-Appellees Sarah
             Wesley Fox and Craig B. Wheaton as trustees, and Nelson Mullins Riley &
             Scarborough, LLP, by Mark A. Stafford, for Defendant-Appellees Sarah Wesley
             Fox and Craig B. Wheaton individually.


             JACKSON, Judge.


¶1           Ann Herring Fox (“Plaintiff”) appeals from the trial court’s orders dismissing

     her complaint under Rules 9 and 12 of the North Carolina Rules of Civil Procedure.

     Plaintiff Russell Lee Stephenson, III, with the other parties’ consent, moved to
                                              FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



     voluntarily dismiss his appeal from the orders on 23 November 2021, which our Court

     allowed the following day. Plaintiff also moved on 23 November 2021 to voluntarily

     dismiss her appeal from one of the trial court’s 23 April 2021 orders of dismissal,

     which dismissed the case against Defendant Smith, Anderson, Blount, Dorsett,

     Mitchell & Jernigan, L.L.P. (“Smith Anderson”). That motion was also allowed by

     our Court on 24 November 2021.             Accordingly, Plaintiff is the sole remaining

     appellant and Defendants Sarah Wesley Fox and Craig B. Wheaton (“Defendants”)

     are the two remaining appellees. After careful review, we affirm the order of the trial

     court in part, reverse it in part, and remand the case for further proceedings.

                                      I.      Background

¶2         This is a dispute about P.G. Fox, Jr., M.D.’s (“Dr. Fox”) revocable trust and a

     home the trust owns jointly with Plaintiff. In late 2012 or early 2013, Dr. Fox engaged

     Smith Anderson, a law firm, to prepare his will and trust. The will and trust revoked

     all prior wills and trusts. On 28 January 2013, Dr. Fox executed the will and trust.

     On 22 February 2014, Dr. Fox died.

¶3         At the time of his death, Plaintiff was married to Dr. Fox. She was his third

     wife, and they had been married for 24 years. She lives in a home she purchased

     jointly with Dr. Fox as tenants in common, in which she owns an 11 percent interest,

     reflecting the proportion of the purchase price she paid with her separate funds. Dr.

     Fox’s trust owns the remaining 89 percent of the home, reflecting the proportion of
                                                   FOX V. FOX

                                                2022-NCCOA-334

                                               Opinion of the Court



     the price Dr. Fox paid for the home.

¶4         Defendant Fox is Dr. Fox’s daughter and Defendant Wheaton is her husband.

     Both are lawyers, and at the time Dr. Fox engaged Smith Anderson to prepare the

     will and trust, Defendants were employed by Smith Anderson.

¶5         Plaintiff, Defendant Fox, and Defendants’ children are the beneficiaries of the

     trust.1 The trust terms appoint Defendants and Russell Lee Stephenson, Jr., (“Mr.

     Stephenson”) as Dr. Fox’s successor trustees. Mr. Stephenson is Plaintiff’s former

     husband. On 8 July 2015, Mr. Stephenson resigned as a trustee, apparently on the

     understanding (1) that his appointment as a successor trustee was a mistake; (2) that

     Dr. Fox had intended to appoint Mr. Stephenson’s son, Russell Lee Stephenson, III,

     (“Lee”) as a successor trustee, not Mr. Stephenson; and (3) that Lee would be

     appointed as a trustee by a majority of Dr. Fox’s surviving issue upon Mr.

     Stephenson’s resignation, which the trust terms authorized. Lee is Plaintiff and Mr.

     Stephenson’s son.

¶6         After Dr. Fox passed away, Defendant Wheaton began making distributions

     from the trust to his wife and children for their health, maintenance, and support, as

     purportedly authorized by the terms of the trust.                 No distributions were made to

     Plaintiff for her health, maintenance, or support, however, despite trust terms



           1   All of Dr. Fox’s issue are beneficiaries, so any of Dr. Fox’s great-grandchildren also would
     be.
                                            FOX V. FOX

                                          2022-NCCOA-334

                                         Opinion of the Court



       authorizing such distributions.    Instead, Defendants attributed distributions to

       Plaintiff for continuing to live in the home, essentially charging her rent for

       continuing to live in the home and treating the rent Plaintiff was not paying as a

       recurring distribution for Plaintiff’s health, maintenance, and support.

¶7            In 2016, Plaintiff engaged counsel and requested an accounting of the trust for

       the first time. The trust terms require Defendants to provide an accounting of the

       trust at least annually upon the request of a beneficiary.

¶8            The trust terms also require Defendants to pay for the trust’s share—that is,

       89 percent—of the cost of maintaining the home for as long as the home remains trust

       property. In 2017, Defendants refused to reimburse Plaintiff for certain expenses she

       claimed were incurred to maintain the home because they believed the expenses

       either were not incurred to maintain the home or were inadequately documented.

       They also notified Plaintiff that they wanted to sell the home. In 2019, Defendants

       again refused to reimburse Plaintiff for expenses she claimed were incurred to

       maintain the home because of what they considered inadequate documentation.

¶9            On 7 August 2019, Plaintiff filed a petition to remove Defendants as trustees

       with the Wake County Clerk of Superior Court. On 29 May 2020, Plaintiff filed this

       suit. The petition to remove Defendants as trustees was still pending at the time

       Plaintiff filed suit.

¶ 10          In her complaint, Plaintiff asserts eight claims: (1) breach of fiduciary duty;
                                              FOX V. FOX

                                          2022-NCCOA-334

                                         Opinion of the Court



       (2) reformation of trust based on either unilateral mistake induced by fraud or mutual

       mistake; (3) legal malpractice; (4) civil conspiracy; (5) constructive fraud; (6)

       intentional infliction of emotional distress; (7) negligent infliction of emotional

       distress; and (8) conversion. In her prayer for relief, Plaintiff requests actual and

       punitive damages; reformation or modification of the trust; disgorgement of all

       distributions to Defendant Fox and Defendants’ children and their return to the trust;

       and costs and attorney’s fees.

¶ 11         On 5 August 2020, Defendants moved to dismiss Plaintiff’s complaint under

       Rules 9 and 12 of the North Carolina Rules of Civil Procedure. Smith Anderson filed

       a motion to dismiss under Rules 9 and 12 the same day. The motions came on for

       hearing before the Honorable G. Bryan Collins, Jr., in Wake County Superior Court

       on 15 September 2020. The trial court granted the motions in two orders entered on

       23 April 2021.

¶ 12         Plaintiff timely noticed appeal on 14 May 2021.

                                        II.     Analysis

¶ 13         Plaintiff’s complaint asserts numerous causes of action against Defendants as

       trustees and individuals and many of these claims overlap, are incorrectly captioned,

       and are time-barred. Several appear to lack any merit. Nevertheless, we hold that

       Plaintiff’s complaint states two valid claims for breach of trust, one valid claim for

       constructive fraud against Defendants as trustees, and one valid claim for civil
                                              FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



       conspiracy against Defendants as trustees.

¶ 14         Specifically, the valid claims for breach of trust are (1) for allegedly making

       unauthorized distributions for health, maintenance, and support to Defendant Fox

       and her children while wrongfully withholding distributions for health, maintenance,

       and support from Plaintiff and (2) for failing to fully reimburse Plaintiff for the trust’s

       share of the cost to maintain the home Plaintiff owns jointly with the trust. The claim

       for constructive fraud against Defendants as trustees is based on an alleged error in

       Dr. Fox’s trust appointing Mr. Stephenson as a successor trustee and Defendant

       Wheaton inducing Mr. Stephenson to resign as a trustee on the pretext that Lee

       would be appointed after Mr. Stephenson’s resignation. The valid claim for civil

       conspiracy against Defendants as trustees is that Defendants agreed to take control

       of the trust through Mr. Stephenson’s resignation and make the allegedly improper

       distributions while withholding distributions from Plaintiff as part of a deliberate,

       premeditated plan. Because these are valid claims, the trial court erred in dismissing

       them. We therefore reverse the trial court’s order in part and remand the case for

       further proceedings.

       A. Introduction and Standard of Review

¶ 15         “A Rule 12(b)(6) motion tests the legal sufficiency of the pleading.” Sterner v.

       Penn, 159 N.C. App. 626, 628, 583 S.E.2d 670, 672 (2003) (citation omitted).

                    A Rule 12(b)(6) motion will be granted (1) when the face of
                                            FOX V. FOX

                                          2022-NCCOA-334

                                         Opinion of the Court



                    the complaint reveals that no law supports plaintiff’s
                    claim; (2) when the face of the complaint reveals that some
                    fact essential to plaintiff’s claim is missing; or (3) when
                    some fact disclosed in the complaint defeats plaintiff’s
                    claim. We treat all factual allegations of the pleading as
                    true but not conclusions of law. In sum, a Rule 12(b)(6)
                    motion asks the court to determine whether the complaint
                    alleges the substantive elements of a legally recognized
                    claim.

       Id. at 628-29, 583 S.E.2d at 872 (cleaned up). In determining whether to grant a Rule

       12 motion, exhibits attached to a complaint are considered a part thereof “because

       ‘[a] copy of any written instrument which is an exhibit to a pleading is a part thereof

       for all purposes.’” Krawiec v. Manly, 370 N.C. 602, 606, 811 S.E.2d 542, 546 (2018)

       (quoting N.C. Gen. Stat. § 1A-1, Rule 10(c)). However, “matters outside the complaint

       are not germane to a Rule 12(b)(6) motion.” Weaver v. Saint Joseph of the Pines, Inc.,

       187 N.C. App. 198, 203, 652 S.E.2d 701, 707 (2007). Moreover, “[g]eneral allegations

       of wrongdoing, which do not specify the alleged wrongful act or omission, such as the

       allegation that the defendant did other things not authorized by the laws of North

       Carolina in the management of a fiduciary estate, are mere conclusions of law.”

       Kuykendall v. Proctor, 270 N.C. 510, 514-15, 155 S.E.2d 293, 298 (1967) (internal

       marks omitted).

¶ 16         On appeal, our review is de novo. Spoor on behalf of JR Int’l Holdings, LLC v.

       Barth, 257 N.C. App. 721, 724, 811 S.E.2d 609, 612 (2018). “Under a de novo review,

       the court considers the matter anew and freely substitutes its own judgment for that
                                                     FOX V. FOX

                                                  2022-NCCOA-334

                                                 Opinion of the Court



       of the lower tribunal.” Fields v. H & E Equip. Servs., 240 N.C. App. 483, 486, 771

       S.E.2d 791, 793 (2015) (citation omitted).

       B. Plaintiff’s Claims

¶ 17           This is an action against Defendants in both their individual capacities and as

       trustees of Dr. Fox’s trust. We address the claims against Defendants individually

       first. Then we turn to the claims against them as trustees.

           1. Individual Capacity Claims

               a. The Challenge to the Validity of the Trust Is Time-Barred

¶ 18           As noted previously, Plaintiff asserts claims against Defendants for breach of

       fiduciary duty, constructive fraud, and civil conspiracy.2 However, certain allegations

       in Plaintiff’s breach of fiduciary duty claim cannot be construed as a claim against

       Defendants individually because the allegations are based on alleged failures by

       Defendants to fulfill their duties as trustees. While “it is clear that the trustee of a

       trust has a fiduciary obligation to the beneficiary of the trust[,]” Melvin v. Home Fed.

       Sav. & Loan Ass’n, 125 N.C. App. 660, 664, 482 S.E.2d 6, 8 (1997), under the North

       Carolina Uniform Trust Code, “[a] violation by a trustee of a duty the trustee owes

       under a trust is a breach of trust[,]” N.C. Gen. Stat. § 36C-10-1001(a) (2021).



               2Although Plaintiff also asserted claims against Defendants for reformation of trust, legal
       malpractice, intentional infliction of emotional distress, negligent infliction of emotional distress, and
       conversion, Plaintiff does not argue any error in the dismissal of these claims, thereby abandoning
       them. See N.C. R. App. P. 28(a) (“Issues not presented and discussed in a party’s brief are deemed
       abandoned.”).
                                               FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



¶ 19   Paragraph 52 of Plaintiff’s complaint alleges:

                 52.    Despite the fiduciary duties owed, Defendants have
                 breached their fiduciary duties to Plaintiffs by, among
                 other things:

                         (a)   denying Mrs. Fox distributions owed to her
                         under the Trust;

                         (b)    attributing to Mrs. Fox “rent” from the Trust
                         that she has not received;

                         (c)    making distributions to themselves, their
                         children and others in violation of the express and
                         implied terms of the Trust;

                         (d)   devising, perpetrating and continuing to
                         perpetrate the Scheme;3

                         (e)     harassing       and      intimidating        Plaintiffs,



       3   The “Scheme” is defined in paragraph 10 of Plaintiff’s complaint as follows:

                 10.    Upon information and belief, in or about 2012, Defendant Fox
                 and Defendant Wheaton, together with one or more lawyers at
                 Defendant Smith Anderson, formulated a scheme by which they would
                 cause to be created and signed by Dr. Fox a trust document which
                 would:

                         (a)     contain ambiguous language that Defendant Fox and
                         Defendant Wheaton could use, together with their inequitable
                         bargaining power and superior knowledge of the law over
                         Plaintiffs, illicitly, to construe in their favor and deprive Mrs.
                         Fox of assets Dr. Fox intended her to have;

                         (b)     nullify Dr. Fox’s intent and plan to have Lee serve as a
                         co-trustee of the Trust; and

                         (c)     misinterpret and violate the terms of the Trust
                         (hereinafter, the “Scheme”).
                                                    FOX V. FOX

                                                  2022-NCCOA-334

                                                Opinion of the Court



                               including about the sale of the Primary Residence;

                               (f)     failing to appoint Lee as a co-trustee; and

                               (g)  failing to provide, at all and/or in a timely
                               manner, accountings of the Trust.

¶ 20           In essence, Plaintiff’s claim for breach of fiduciary duty is two separate claims:

       (1) a claim challenging the validity of the trust based on the perpetration of what

       Plaintiff characterizes as a “scheme” to change Dr. Fox’s estate plan to wrongfully

       benefit Defendants and their children at Plaintiff’s expense; and (2) a claim for breach

       of trust for alleged failures to make required distributions, making unauthorized

       distributions, and failure to provide timely accountings.4 The claim challenging the

       validity of the trust is a claim against Defendants individually because it is based on

       alleged actions by Defendants outside their capacities as trustees, which allegedly

       occurred before they were appointed as trustees. The claim based on alleged failures

       to make required distributions, making unauthorized distributions, and failing to

       provide accountings is a claim for breach of trust against Defendants as trustees, not

       as individuals. See N.C. Gen. Stat. § 36C-10-1001(a) (2021).

¶ 21           The statute of limitations for a claim contesting the validity of a revocable trust

       is three years after the settlor’s death or, at the trustee’s election, 120 days after the



               4 Plaintiff also alleges that attributing distributions to her for continuing to live in the home
       she jointly owns with the trust constitutes a breach of fiduciary duty. We consider attributing
       distributions to Plaintiff for continuing to live in the home that allegedly was unauthorized to be a
       subcategory of alleged failures to make required distributions.
                                             FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



       settlor’s death if the trustee gives proper notice. Id. § 36C-6-604(a). The claim

       challenging the validity of the trust is time-barred because Dr. Fox died on 22

       February 2014 and Plaintiff did not bring this suit until 29 May 2020, over six years

       after Dr. Fox’s death—over three years after the statute of limitations had run. This

       suit is the first time the validity of the trust has been challenged: notably, Plaintiff

       did not challenge the validity of the trust in the 7 August 2019 petition to remove

       Defendants as trustees filed with the Clerk of Superior Court of Wake County by her

       former counsel, nor does any of her counsel take the position that the trust is invalid

       in any of the correspondence included in the record on appeal.

             b. The Complaint Does Not State a Claim for Constructive Fraud Against
                Defendants Individually

¶ 22         Plaintiff’s claim for constructive fraud against Defendants individually fails

       because the allegations in the complaint do not adequately allege a fiduciary

       relationship between Plaintiff and Defendants as a matter of fact.

¶ 23         “It is axiomatic that ‘[f]or a breach of fiduciary duty to exist, there must first

       be a fiduciary relationship between the parties.’” Howe v. Links Club Condominium

       Assoc., Inc., 263 N.C. App. 130, 147, 823 S.E.2d 439, 453 (2018) (quoting Dalton v.

       Camp, 353 N.C. 647, 651, 548 S.E.2d 704, 707 (2001)). “In the event that a party fails

       to allege any special circumstances that could establish a fiduciary relationship,

       dismissal of a claim which hinges upon the existence of such a relationship would be
                                             FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



       appropriate.” Azure Dolphin, LLC v. Barton, 371 N.C. 579, 599, 821 S.E.2d 711, 725

       (2018) (cleaned up).

                    Though difficult to define in precise terms, a fiduciary
                    relationship is generally described as arising when there
                    has been a special confidence reposed in one who in equity
                    and good conscience is bound to act in good faith and with
                    due regard to the interests of the one reposing confidence.
                    A fiduciary relationship may exist in law or in fact. For
                    that reason, even when a fiduciary relationship does not
                    arise as a matter of law, that is, due to the legal relations
                    between two parties, it may yet exist as a matter of fact in
                    such instances when there is confidence reposed on one
                    side, and the resulting superiority and influence on the
                    other.

       Id. at 599-600, 821 S.E.2d at 725 (cleaned up).

¶ 24         However, “detailed factual allegations, rather than mere conclusory assertions,

       are necessary to demonstrate the existence of a fiduciary relationship as a matter of

       fact.” Id. at 600, 821 S.E.2d at 726 (citation omitted). Moreover, “it has long been

       established that the finding of a familial relationship alone does not create a fiduciary

       relationship.” Holloway v. Holloway, 221 N.C. App. 156, 165, 726 S.E.2d 198, 204-05

       (2012) (citation omitted). “Only when one party figuratively holds all the cards—all

       the financial power or technical information, for example—have North Carolina

       courts found that the ‘special circumstance’ of a fiduciary relationship has arisen.”

       Crumley & Assocs., P.C. v. Charles Peed & Assocs., P.A., 219 N.C. App. 615, 621, 730

       S.E.2d 763, 767 (2012) (citation omitted).
                                                   FOX V. FOX

                                                 2022-NCCOA-334

                                               Opinion of the Court



¶ 25          The most Plaintiff’s complaint does to allege that a fiduciary relationship

       existed between her and Defendants as a matter fact is to allege that Defendant Fox

       is Dr. Fox’s daughter and Defendant Wheaton is her husband, and that Plaintiff

       “reposed special confidence and trust in Defendants because of the close familial

       relationship with Defendant[s] . . . and because of their status as co-trustees and

       attorneys licensed to practice law in the State of North Carolina.” These allegations

       are mere conclusory assertions that are not supported by any allegations regarding

       any special circumstance giving rise to a fiduciary relationship between Plaintiff and

       Defendants as a matter of fact. While attorneys “owe a fiduciary duty to their

       clients[,]” N.C. State Bar v. Gilbert, 151 N.C. App. 299, 311, 566 S.E.2d 685, 692

       (2002), they do not to non-clients, see Noblot v. Timmons, 177 N.C. App. 258, 263-64,

       628 S.E.2d 413, 415-16 (2006), and there is no allegation in this case that Defendants

       or any other attorney associated in practice with either of them has ever represented

       Plaintiff.5   Accordingly, the trial court did not err in dismissing the claim for


              5 As we observed in Piraino Brothers, LLC v. Atlantic Financial Group, Inc., 211 N.C. App.
       343, 349-50, 712 S.E.2d 328, 333 (2011),

                     [t]he Courts of this State have held attorneys liable for actions that
                     impact non-client third parties in only a few limited situations . . . . See
                     Title Ins. Co. of Minn. v. Smith, Debnam, Hibbert & Pahl, 119 N.C.
                     App. 608, 459 S.E.2d 801 (1995), affirmed and modified in part, 342
                     N.C. 887, 467 S.E.2d 241 (1996) (duty applies where the attorney
                     renders a title opinion upon which the non-client is entitled to rely);
                     Jenkins v. Wheeler, 69 N.C. App. 140, 316 S.E.2d 354 (1984) (duty
                     applies where there is a complete unity of interests between the
                                                 FOX V. FOX

                                               2022-NCCOA-334

                                              Opinion of the Court



       constructive fraud against Defendants individually.

             c. Civil Conspiracy Is Not an Independent Basis of Liability

¶ 26         Plaintiff’s claim for civil conspiracy against Defendants individually fails

       because it is derivative of Plaintiff’s other claims against Defendants individually and

       all of Plaintiff’s other individual capacity claims against Defendants fail.

¶ 27         “A civil action for conspiracy is an action for damages resulting from acts

       committed by one or more of the conspirators pursuant to the formed conspiracy,

       rather than the conspiracy itself.” Burton v. Dixon, 259 N.C. 473, 476, 131 S.E.2d 27,

       30 (1963).

                    To create civil liability for conspiracy there must have been
                    a wrongful act resulting in injury to another committed by
                    one or more of the conspirators pursuant to the common
                    scheme and in furtherance of the objective. This is because
                    a conspiracy charged does no more than associate the
                    defendants together and perhaps liberalize the rules of
                    evidence to the extent that under the proper circumstances
                    the acts of one may be admissible against all. Therefore,
                    we have determined that a complaint sufficiently states a
                    claim for civil conspiracy when it alleges (1) a conspiracy,
                    (2) wrongful acts done by certain of the alleged conspirators
                    in furtherance of that conspiracy, and (3) injury as a result
                    of that conspiracy.

       Krawiec, 370 N.C. at 613-14, 811 S.E.2d at 550-51 (cleaned up).

¶ 28         However, “there is not a separate civil action for civil conspiracy in North



                    attorney’s client and the non-client).
                                              FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



       Carolina.” Dove v. Harvey, 168 N.C. App. 687, 690, 608 S.E.2d 798, 800 (2005).

       Because conspiracy is a mode of liability rather than a cause of action, it is derivative

       of the other claims against a party, and if the other claims fail, so does the conspiracy

       claim. Piraino Bros., LLC v. Atlantic Fin. Grp., Inc., 211 N.C. App. 343, 350, 712

       S.E.2d 328, 333-34 (2011). Accordingly, the trial court did not err in dismissing

       Plaintiff’s claim for civil conspiracy against Defendants individually because the

       individual capacity claim challenging the validity of the trust is time-barred and the

       individual capacity claim for constructive fraud fails to adequately allege a fiduciary

       relationship as a matter of fact.

          2. Defendants as Trustees

             a. The Complaint States Two Valid Claims for Breach of Trust

¶ 29         As previously noted, we hold that Plaintiff’s complaint states two valid claims

       for breach of trust: one for allegedly making unauthorized distributions for health,

       maintenance, and support to Defendant Fox and her children while wrongfully

       withholding distributions for health, maintenance, and support from Plaintiff; and a

       second for failing to fully reimburse Plaintiff for the trust’s share of the cost to

       maintain the home Plaintiff owns jointly with the trust.

¶ 30         The duties and powers of trustees are codified in Article 8 of the North Carolina

       Uniform Trust Code. See N.C. Gen. Stat. § 36C-8-801 (2021), et seq. These duties

       include the duties of good faith, loyalty, impartiality, and prudence. See id. §§ 36C-
                                             FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



       8-801, -802, -803, -804. In general, while “the extent to which a . . . trustee violated

       his or her fiduciary duty is a separate, and broader, question than the issue of

       whether he or she violated a specific provision of a written trust instrument[,]” In re

       Skinner, 370 N.C. 126, 144, 804 S.E.2d 449, 461 (2017), violation of a specific

       provision of a trust constitutes a breach of trust unless the terms of the trust are

       inconsistent with a trustee’s fiduciary duties, see N.C. Gen. Stat. §§ 36C-10-1001(a),

       -1-105(b)(2), (3) (2021).

¶ 31          “Trustees . . . must act in good faith. They can never paramount their personal

       interest over the interest of those for whom they have assumed to act.” Miller v.

       McLean, 252 N.C. 171, 174, 113 S.E.2d 359, 362 (1960) (citations omitted).           In

       addition, a trustee must “maintain complete loyalty to the interests of his

       beneficiaries.” Howe, 263 N.C. App. at 149, 823 S.E.2d at 454 (quoting Wachovia

       Bank & Trust Co. v. Johnston, 269 N.C. 701, 711, 153 S.E.2d 449, 457 (1967))

       (internal marks omitted). “Should there be any self-interest on the trustee’s part in

       the administration of the trust which would interfere with this duty of complete

       loyalty, a beneficiary may seek the trustee’s removal.” In re Wills of Jacobs, 91 N.C.

       App. 138, 143, 370 S.E.2d 860, 864 (1988). In North Carolina, such an action must

       be brought before the Clerk of Superior Court. N.C. Gen. Stat. § 36C-2-203(a)(1)

       (2021).

¶ 32          Not all self-dealing by trustees is categorically prohibited, however. As the
                                              FOX V. FOX

                                            2022-NCCOA-334

                                          Opinion of the Court



       official commentary to N.C. Gen. Stat. § 36C-8-802 notes, “it is not uncommon that

       the trustee will also be a beneficiary.” N.C. Gen. Stat. § 36C-8-802, off. cmt. (2021).

       “The grant to a trustee of authority to make a distribution to a class of beneficiaries

       that includes the trustee implicitly authorizes the trustee to make distributions for

       the trustee’s own benefit.” Id.

¶ 33         “The powers of a trustee are either mandatory or discretionary.” Woodard v.

       Mordecai, 234 N.C. 463, 471, 67 S.E.2d 639, 644 (1951). “A power is mandatory when

       it authorizes and commands the trustee to perform some positive act.” Id. “A power

       is discretionary when the trustee may either exercise it or refrain from exercising it,

       or when the time, or manner, or extent of its exercise is left to his discretion.” Id.

       (cleaned up). While a court “will always compel the trustee to exercise a mandatory

       power[,] . . . [it] will not undertake to control the trustee with respect to the exercise

       of a discretionary power, except to prevent an abuse by him of his discretion.” Id.

                    The trustee abuses his discretion in exercising or failing to
                    exercise a discretionary power if he acts dishonestly, or if
                    he acts with an improper even though not a dishonest
                    motive, or if he fails to use his judgment, or if he acts
                    beyond the bounds of a reasonable judgment.

       Id. (citations omitted).

                    Whether a power is mandatory or discretionary depends
                    upon the intent of the settlor as evidenced by the terms of
                    the trust. The intent of a settlor is determined by the
                    language he chooses to convey his thoughts, the purposes
                    he seeks to accomplish and the situation of the parties
                                              FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



                    benefitted by the trust. Use by the settlor of words of
                    permission or option, or reference to the discretion of the
                    trustee, in describing the trustee’s power indicates that the
                    settlor intended that the power be discretionary, whereas
                    use of directive or commanding language indicates that a
                    mandatory power was intended.

       Linebacker v. Stout, 79 N.C. App. 292, 297, 339 S.E.2d 103, 107 (1986) (cleaned up).

       “Under a true discretionary trust, the trustee may withhold the trust income and

       principal altogether from the beneficiary and the beneficiary, as well as the creditors

       and assignees of the beneficiary, cannot compel the trustee to pay over any part of

       the trust funds.” Id. at 296, 339 S.E.2d at 106.

¶ 34         The terms of Dr. Fox’s trust demonstrate that it is a discretionary trust as to

       distributions for health, maintenance, and support to the beneficiaries, but

       mandatory with respect to the trust’s share of the cost of maintaining the home it

       owns jointly with Plaintiff and certain other decisions related to the home. Article

       III, Section One of the trust directs the trustees until Plaintiff’s death or remarriage

       “to distribute all or any portion of the trust property to [] [Plaintiff] in such amounts

       and at such times as the Trustee deems necessary for her health, maintenance or

       support” and to “distribute all or any portion of the trust property to any of [Dr. Fox’s]

       issue in such amounts and at such times as the Trustee deems necessary for the

       health, maintenance or support in reasonable comfort of any of them.” Defendants’

       powers as trustees to make distributions for Plaintiff’s health, maintenance, and
                                               FOX V. FOX

                                             2022-NCCOA-334

                                            Opinion of the Court



       support, as well as distributions for the health, maintenance, and support of Dr. Fox’s

       issue are discretionary because of Dr. Fox’s “[u]se . . . of words of permission or

       option,” id. at 297, 339 S.E.2d at 107, to wit—“all or any portion of the trust

       property”—with the time, manner, and extent of the exercise of this discretion left to

       the trustees, see Woodard, 234 N.C. at 471, 67 S.E.2d at 644. (Emphasis added.)

¶ 35          The trust creates three important discretionary powers to be exercised by the

       trustees in connection with the home the trust owns jointly with Plaintiff. Article III,

       Section Six provides in relevant part that the trustees may retain the 89 percent

       interest in the home and permit Plaintiff “to use and occupy the residence rent free”

       until her death or remarriage. In addition, this section authorizes the trustees to

       “sell, rent or otherwise dispose of the trust’s interest in the residence if [they]

       determine[] that occupancy of such residence by [] [Plaintiff] is contrary to her best

       interests and the interests of the beneficiaries succeeding to the trust property after

       her death or remarriage.” (Emphasis added.) Finally, this section authorizes the

       trustees, in the event of a sale of the home, “to purchase an interest in a replacement

       residence using such portion of the principal of the trust, including, but not limited

       to, the trust’s share of net proceeds from any sale or other disposition of the trust’s

       interest in the residence[,]” at Plaintiff’s election.

¶ 36          The trust terms that are mandatory relate to the cost of maintaining the home

       and to sale or rental of the home at Plaintiff’s election. For as long as the home
                                                    FOX V. FOX

                                                 2022-NCCOA-334

                                                Opinion of the Court



       remains trust property, Article III, Section Six directs the trustees to “pay out of the

       trust that percentage of all expenses incurred in connection with carrying, upkeep,

       maintenance and repair of the residence including, without limitation, taxes,

       assessments, utilities, insurance and repairs, which is equal to the trust’s percentage

       ownership[.]” That section additionally directs the trustees to “sell or rent the trust’s

       interest in the residence within a reasonable time upon receipt of signed instructions

       from [] [Plaintiff] to that effect.”

¶ 37          There is considerable documentation in the record on appeal of distributions to

       beneficiaries other than Plaintiff for health, maintenance, and support and to

       Plaintiff for the trust’s share of the cost of maintaining the home, as well as an

       appraisal of the home completed after Dr. Fox’s death that Defendants apparently

       used to determine a rental value of the home.6 However, none of this documentation

       would have been properly considered by the trial court at the hearing on Defendants’

       motion to dismiss, and nothing in the record indicates that the court so considered it,



              6   The terms of the trust neither expressly authorize nor prohibit attributing distributions to
       Plaintiff for health, maintenance, and support for continuing to live in the home. As noted above, the
       trustees enjoy a discretionary power to permit Plaintiff to continue living in the home unless she
       informs them in writing that she wants them to sell or rent the trust’s interest in the home. Because
       the trustees’ powers to make distributions to the beneficiaries for health, maintenance, and support,
       including to Plaintiff, are wholly discretionary, on the undeveloped record before us, we cannot say as
       a matter of law that attributing distributions to Plaintiff for health, maintenance, and support for
       continuing to live in the home was an abuse of discretion by the trustees or constituted a breach of
       trust. Nothing in this opinion is intended to suggest or imply what the correct resolution of this issue
       is in further proceedings on remand, however, which will require considering matters outside the
       pleadings.
                                               FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



       thereby converting the motion to dismiss into one for summary judgment without

       notice to Plaintiff, which would have been improper. See, e.g., N.C. Gen. Stat. § 1A-

       A, Rule 12(b) (2021) (“If, on a motion . . . to dismiss for failure of the pleading to state

       a claim upon which relief can be granted, matters outside the pleading are presented

       to and not excluded by the court, the motion shall be treated as one for summary

       judgment and disposed of as provided in Rule 56, and all parties shall be given

       reasonable opportunity to present all material made pertinent to such a motion by

       Rule 56.”). Indeed, in the order of dismissal, the trial court states that it considered

       only “the complaint and attachments filed by plaintiffs, along with the brief served

       by defendants and the material served by plaintiffs, as well as the arguments of

       counsel.”

¶ 38          Determining whether Defendants are liable for making unauthorized

       distributions for health, maintenance, and support to Defendant Fox and their

       children while withholding distributions for health, maintenance, and support from

       Plaintiff and for failing to fully reimburse Plaintiff for the trust’s share of the cost to

       maintain the home Plaintiff jointly owns with the trust will require a developed

       factual record of all distributions of trust property and potentially other evidence,

       such as evidence in the form of expert opinion regarding whether attributing

       distributions to Plaintiff for health, maintenance, and support for continuing to live

       in the home was consistent with the trustees’ duties to administer the trust in good
                                               FOX V. FOX

                                            2022-NCCOA-334

                                           Opinion of the Court



       faith, loyally, impartially, and prudently with respect to the interests of all

       beneficiaries, including Plaintiff. Because Plaintiff’s claims for breach of trust are

       legally sufficient, and resolution of these claims will require consideration of matters

       outside the pleadings and the exhibits thereto, we hold that the trial court erred in

       dismissing these claims.

              b. The Complaint States a Valid Claim for Constructive Fraud Against
                 Defendants as Trustees

¶ 39          Plaintiff’s claim for constructive fraud against Defendants as trustees is

       likewise legally sufficient.

¶ 40          “In order to maintain a claim for constructive fraud, [a] plaintiff[] must show

       that [she] and [the] defendants were in a relation of trust and confidence which led

       up to and surrounded the consummation of the transaction in which [the] defendant

       is alleged to have taken advantage of his position of trust to the hurt of [the] plaintiff.”

       Barger v. McCoy Hillard & Parks, 346 N.C. 650, 666, 488 S.E.2d 215, 224 (1997)

       (internal marks and citation omitted).

                     Constructive fraud differs from actual fraud in that it is
                     based on a confidential relationship rather than a specific
                     misrepresentation. Implicit in the requirement that a
                     defendant take advantage of his position of trust to the
                     hurt of plaintiff is the notion that the defendant must seek
                     his own advantage in the transaction; that is, the
                     defendant must seek to benefit himself.

       Id. (cleaned up).
                                             FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



¶ 41         “Although the elements of constructive fraud and breach of fiduciary duty

       overlap, each is a separate claim under North Carolina law.” Chisum v. Campagna,

       376 N.C. 680, 706, 2021-NCSC-7 ¶ 47 (internal marks and citation omitted).

                    A successful claim for breach of fiduciary duty requires
                    proof that (1) the defendants owed the plaintiff a fiduciary
                    duty; (2) the defendant breached that fiduciary duty; and
                    (3) the breach of fiduciary duty was a proximate cause of
                    injury to the plaintiff. A successful claim for constructive
                    fraud requires proof of facts and circumstances (1) which
                    created the relation of trust and confidence between the
                    parties, and (2) which led up to and surrounded the
                    consummation of the transaction in which defendant is
                    alleged to have taken advantage of his position of trust to
                    the hurt of plaintiff.

       Id. at 706, 2021-NCSC-7 ¶ 48 (cleaned up). “Intent to deceive is not an element of

       constructive fraud.” White v. Consol. Plan., Inc., 166 N.C. App. 283, 294, 603 S.E.2d

       147, 156 (2004) (citation omitted). Thus, “[t]he primary difference between pleading

       a claim for constructive fraud and one for breach of fiduciary duty is the intent and

       showing that the defendant benefitted from his breach of duty.” Ironman Med. Props.

       v. Chodri, 268 N.C. App. 502, 513, 836 S.E.2d 682, 691 (2019) (citing White, 166 N.C.

       App. at 294, 603 S.E.2d at 156).

¶ 42         Article V, Section Three of the trust appoints Defendants and Mr. Stephenson

       as successor trustees. That section also provides that if any one or two of the trustees

       cease to act, the remaining trustee or trustees can continue to serve without a

       successor being appointed and that a majority of Dr. Fox’s adult issue who are living
                                           FOX V. FOX

                                         2022-NCCOA-334

                                        Opinion of the Court



       and competent may appoint a successor trustee.          These terms thus confer a

       discretionary power on Defendant Fox and her children to appoint a successor

       trustee, assuming they are all competent.

¶ 43         Paragraph 82 of Plaintiff’s complaint alleges:

                   82.   Defendant Fox and Defendant Wheaton obtained
                   their present control over the Trust and its assets,
                   mismanaged the trust and its assets, and misappropriated
                   to themselves and others Funds from the Trust by
                   breaching their fiduciary positions as alleged herein,
                   including by:

                   (a)    causing Mr. Stephenson’s name, rather than Lee’s,
                          to be listed in the Trust as co-trustee;

                   (b)    inducing Lee to secure Mr. Stephenson’s resignation
                          as co-trustee under false pretenses;

                   (c)    falsely representing to Lee, with the intent that he
                          would be convinced and Lee would convince Mrs.
                          Fox, that Lee would be appointed as a co-trustee;

                   (d)    misappropriating and depleting funds from the
                          Trust through the Scheme and as otherwise alleged
                          herein; and

                   (e)    violating the terms of the Trust and preventing Mrs.
                          Fox from receiving distributions from the Trust to
                          which she was entitled.

¶ 44         In essence, this claim is that including Mr. Stephenson as a successor trustee

       rather than Lee in Article V, Section Three was either a simple mistake or some kind

       of ploy and that Defendant Wheaton induced Mr. Stephenson to resign as a trustee

       on the pretext that Lee would be appointed upon Mr. Stephenson’s resignation while
                                             FOX V. FOX

                                           2022-NCCOA-334

                                          Opinion of the Court



       knowing full well that a majority of Dr. Fox’s adult issue—his wife and his children—

       would refuse to appoint Lee as a successor trustee, which they in turn refused to do

       once Mr. Stephenson resigned.

¶ 45         Mr. Stephenson was the only obstacle to Defendants’ control of the trust before

       his resignation.   Once he resigned, it is alleged that Defendants exercised the

       discretionary powers created by the trust and conferred upon them as trustees in a

       manner that breached their duties to Plaintiff as trustees, thereby benefitting

       Defendant Fox and their children at Plaintiff’s expense. We hold that the allegations

       in paragraph 82 of Plaintiff’s complaint state a valid claim for constructive fraud

       against Defendants as trustees. Accordingly, the trial court erred in dismissing it.

             c. The Complaint States a Valid Claim for Civil Conspiracy Against
                Defendants as Trustees

¶ 46         Because Plaintiff’s complaint states two valid claims for breach of trust and

       one valid claim for constructive fraud against Defendants as trustees, Plaintiff’s claim

       for civil conspiracy against Defendants as trustees, which is derivative of the valid

       claims against them as trustees, should have survived Defendants’ motion to dismiss.

       Plaintiff alleges in her complaint that Defendants “agreed among themselves to take

       the actions complained of herein[,]” and, “[a]s a proximate result of Defendants’

       conspiracy, Plaintiff[] and the Trust have been damaged by: (a) failure to properly

       administer the Trust; (b) misuse and misappropriation of Trust funds; and (c) loss of
                                              FOX V. FOX

                                            2022-NCCOA-334

                                          Opinion of the Court



       money to which they are entitled.” We hold that these allegations state a valid claim

       for civil conspiracy against Defendants as trustees because they allege that

       Defendants agreed to take control of the trust by securing Mr. Stephenson’s

       resignation and then made allegedly improper distributions while withholding

       distributions from Plaintiff as part of a deliberate, premeditated plan. Accordingly,

       the trial court erred in dismissing this claim.

          3. Amendment of Complaint

¶ 47         In her final argument on appeal, Plaintiff contends that she should be allowed

       an opportunity to amend her complaint to state her claims more fully. We hold that

       this issue has not been preserved for appellate review.

¶ 48         While generally speaking, “[a] party may amend his pleading once as a matter

       of course at any time before a responsive pleading is served or, if the pleading is one

       to which no responsive pleading is permitted and the action has not been placed upon

       the trial calendar, he may so amend it at any time within 30 days after it is served,”

       N.C. Gen. Stat. § 1A-1, Rule 15(a) (2021), otherwise, “a party can only amend a

       pleading with the consent of the trial judge[,]” Mauney v. Morris, 316 N.C. 67, 72,

       340 S.E.2d 397, 400 (1986) (citation omitted).            A trial court’s refusal to allow

       amendment of a complaint is reviewed for an abuse of discretion. Id.

¶ 49         Moreover, to preserve an issue for appellate review, a party must both (1)

       “present[] to the trial court a timely request, objection, or motion, stating the specific
                                              FOX V. FOX

                                            2022-NCCOA-334

                                          Opinion of the Court



       grounds for the ruling . . . desired . . . if the specific grounds [are] not apparent from

       the context” and (2) “obtain a ruling upon the party’s request, objection, or motion.”

       N.C. R. App. P. 10(a).      Relatedly, “[u]nder North Carolina Rules of Appellate

       Procedure 7, 9, and 11, the burden is placed upon the appellant to commence

       settlement of the record on appeal, including providing a verbatim transcript if

       available.”   State v. Berryman, 360 N.C. 209, 216, 624 S.E.2d 350, 356 (2006)

       (citations omitted). Thus, Plaintiff, “as the appellant, bore the burden . . . of ensuring

       that the record on appeal . . . [was] complete, properly settled, in correct form, and

       filed[.]” Id. at 217, 624 S.E.2d at 356.

¶ 50         Plaintiff has chosen not to include a transcript of the hearing on Defendants’

       motion to dismiss in the record on appeal on the grounds that no evidence was

       presented at the hearing and the hearing consisted only of arguments of counsel and

       colloquy with the court. Plaintiff asserts in her appellate brief that she made an

       express request for findings of fact and conclusions of law pursuant to Rule 52 of the

       North Carolina Rules of Civil Procedure to support the trial court’s dismissal of her

       claims, but Defendants dispute this assertion, and there is nothing in the record that

       indicates such a request was made at the hearing. Because Plaintiff chose not to

       include a transcript of the hearing in the record, and neither the alleged Rule 52

       request nor any ruling on this alleged request are in the record, the issue of whether

       the trial court abused its discretion by refusing to grant a request that might or might
                                               FOX V. FOX

                                              2022-NCCOA-334

                                          Opinion of the Court



       not have been made has not been preserved for appellate review. As the appellant,

       Plaintiff bore the burden of including any Rule 52 request in the record.

                                       III.     Conclusion

¶ 51         We affirm the trial court’s dismissal of Plaintiff’s individual capacity claims

       against Defendants. We reverse the trial court’s dismissal of Plaintiff’s claims for

       breach of trust for (1) making unauthorized distributions to Defendant Fox and her

       children while withholding distributions from Plaintiff and for (2) failing to fully

       reimburse Plaintiff for the trust’s share of the cost to maintain the home. In addition,

       we reverse the trial court’s dismissal of Plaintiff’s claim for constructive fraud and

       civil conspiracy against Defendants as trustees for securing control of the trust by

       inducing Mr. Stephenson to resign as a trustee and then making allegedly improper

       distributions to Defendant Fox and their children while withholding distributions

       from Plaintiff. We remand the case for further proceedings on these four claims.

             AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

             Chief Judge STROUD and Judge HAMPSON concur.